Opinion by
Judge Pryor:
It is unnecessary to discuss the question raised by counsel as to the independent sovereignty alleged to exist in and over the town of Owensboro, as we are satisfied the legislature never intended to isolate this city from the rest of the state by placing its citizens in a condition where they were not subj ect to the general laws, both civil and penal. If the position of counsel can be maintained all of the penal statutes in regard to the sale of whisky may be violated with impunity, unless the corporate authorities of this city are disposed to arrest and punish the offender. The appellants sold liquor without a license therefor for the period of three months at one time, and were guilty, as they concede, of keeping a tippling house, unless protected by the license. It is not pretended that the license to keep a coffee house embraced the right to sell by retail spirituous liquors, and the subsequent alteration or change by the mayor did not relieve the appellants from the penalty imposed by' law. The statute is express *386that unless the privilege to sell spirituous liquors is specified the right to do so cannot be implied. The fact that the parties act under the belief that the license gave the privilege may commend them to clemency, but in a court of justice the penalty must be imposed. Keeping a tippling house is a public offense, and where the indictment charges a public offense the judgment cannot be arrested.

Williams & Brown, C. K. Tharp, for appellants.


Moss, Jo Haycraft, for appellee.

Judgment affirmed.